Motion for an enlargement of time granted on the terms and conditions contained in the order to show cause, dated August 9, 1962. Motion to dismiss appeal granted, with $10 costs, unless the plaintiff-respondent-appellant, on or before September 26, 1962, pays to defendant-appellant-respondent one half of the cost of printing the record, causes the cross notice of appeal to be inserted in the records on file and files his points as appellant. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.